DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed to date have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sissom (US 20200409156) hereinafter referred to as D1.

With regard to claim 1, D1 teaches an optical apparatus, in at least fig. 23A-23C and ([0238-0239]); comprising: a display panel (2300) configured to form an image; a first polarization rotator (2307) configured to electrically control a polarization state of a light emitted from the display panel to be a first polarization state; a first ¼ wave plate (2315, 2330,2340) configured to convert a polarization state of a light transmitted from the first polarization rotator (2307) from the first polarization state to a second polarization state; and an optical element group (2320) configured to display a first image having a first viewing angle ([0239]) and a second image having a second viewing angle ([0239]) based on the second polarization state of a light transmitted from the first ¼ wave plate (2315), the second viewing angle being greater than the first viewing angle ([0239]).

With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches an optical apparatus, in at least fig. 23A-23C and ([0238-0239]); wherein the first image comprises a high-resolution fovea image ([0121-0122]), and the second image comprises a low-resolution peripheral image ([0172]).

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches an optical apparatus, in at least fig. 23A-23C and ([0121-0122]), ([0172]) and ([0238-0239]); wherein the optical element group comprises at least one geometric phase lens ([0219]) configured to operate as a concave lens or a convex lens based on a polarization state of a light incident thereon ([0144]).

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches an optical apparatus, in at least fig. 23A-23C and ([0121-0122], [0144], [0172], [0219] and [0238-0239]); wherein the optical element group comprises a first geometric phase lens set configured to transmit or diffuse light incident thereon, and a second geometric phase lens set configured to transmit or focus a light incident thereon.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 4, wherein D1 further teaches an optical apparatus, in at least fig. 23A-23C and ([0121-0122], [0144], [0172], [0219] and [0238-0239]); wherein the first geometric phase lens set comprises a first geometric phase lens, a second geometric phase lens, and a first circular polarizer (2312) provided between the first geometric phase lens and the second geometric phase lens.

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 4, wherein D1 further teaches an optical apparatus, in at least fig. 23A-23C and ([0121-0122], [0144], [0172], [0219] and [0238-0239]); wherein the second geometric phase lens set comprises a third geometric phase lens, a fourth geometric phase lens, and a second circular polarizer (2335) provided between the third geometric phase lens and the fourth geometric phase lens.

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 4, wherein D1 further teaches an optical apparatus, in at least fig. 23A-23C and ([0121-0122], [0144], [0172], [0219] and [0238-0239]); wherein the optical element group further comprises a second ¼ wave plate (2330), a second polarization rotator, and a third ¼ wave plate respectively provided between the first geometric phase lens set and the second geometric phase lens set.

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches an optical apparatus, in at least fig. 23A-23C and ([0121-0122], [0144], [0172], [0219] and [0238-0239]); further comprising at least one lens configured to image a light transmitted from the optical element group.

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 1, wherein D1 further teaches an optical apparatus, in at least fig. 23A-23C and ([0121-0122], [0144], [0172], [0219] and [0238-0239]); wherein the first image and the second image are sequentially synthesized ([0293]) and displayed as one image.

With regard to claim 10, D1 teaches an optical apparatus, in at least fig. 23A-23C and ([0121-0122], [0144], [0172], [0219], [0236-0239] and [0293]); comprising: a display panel (2300) configured to form an image; a polarizer (2312) configured to convert a light emitted from the display panel to have at least one of a first linear polarization and a second linear polarization ([0236]); a polarization beam splitter ([0006]) configured to transmit a first light having the first linear polarization and reflect a second light having the second linear polarization ([0236]); and an optical element group (2320) configured to transmit the first light (2310) transmitted through the polarization beam splitter in a different path from the second light (2342), wherein the first light displays a first image having a first viewing angle, and the second light displays a second image having a second viewing angle that is greater than the first viewing angle.

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 10, wherein D1 further teaches an optical apparatus, in at least fig. 23A-23C and ([0121-0122], [0144], [0172], [0219], [0238-0239] and [0293]); wherein the first image comprises a high-resolution fovea image, and the second image comprises a low-resolution peripheral image.

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 10, wherein D1 further teaches an optical apparatus, in at least fig. 23A-23C and ([0121-0122], [0144], [0172], [0219], [0238-0239] and [0293]); wherein the polarizer comprises a polarization rotator (2307) or a patterned retarder.

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 10, wherein D1 further teaches an optical apparatus, in at least fig. 23A-23C and ([0121-0122], [0144], [0172], [0219], [0238-0239] and [0293]); wherein the optical element group comprises: a first ¼ wave plate (2315) configured to convert a polarization of the first light passing through the polarization beam splitter; a first mirror configured to reflect the first light passing through the first ¼ wave plate back to the first ¼ wave plate; a second first ¼ wave plate (2330) configured to convert the polarization of the first light passing through the first ¼ wave plate and reflected by the polarization beam splitter ([0006]); and a second mirror configured to reflect the first light passing through the second ¼ wave plate back to the second ¼ wave plate.

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 13, wherein D1 further teaches an optical apparatus, in at least fig. 23A-23C and ([0121-0122], [0144], [0172], [0219], [0238-0239] and [0293]); wherein at least one of the first mirror and the second mirror comprises a concave mirror.

With regard to claim 15, D1 teaches a near-eye display apparatus, in at least fig. 23A-23C and ([0121-0122], [0144], [0172], [0219], [0238-0239] and [0293]); comprising: a pupil tracker configured to track a pupil of a user ([0131]); an optical apparatus configured to display a first image having a first viewing angle ([0239]) corresponding to a position of the pupil detected by the pupil tracker and a second image having a second viewing angle ([0239]) that is greater than the first viewing angle; and an optical element (2320) configured to direct the first image and the second image to eyes of the user, wherein the optical apparatus comprises: a display panel (2300) configured to form an image; a first polarization rotator (2307) configured to electrically control a light emitted from the display panel to have a first polarization state; a first ¼ wave plate (2315) configured to convert a polarization state of a light transmitted from the first polarization rotator (2307) from the first polarization state to a second polarization state; and an optical element group (2320) configured to display the first image having the first viewing angle and the second image having the second viewing angle based on the second polarization state of a light transmitted from the first ¼ wave plate (2315).

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 15, wherein D1 further teaches an optical apparatus, in at least fig. 23A-23C and ([0121-0122], [0144], [0172], [0219], [0238-0239] and [0293]); wherein the first image comprises a high-resolution fovea image ([0121]), and the second image comprises a low-resolution peripheral image ([0127]).

With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 15, wherein D1 further teaches an optical apparatus, in at least fig. 23A-23C and ([0121-0122], [0144], [0172], [0219], [0238-0239] and [0293]); wherein the optical element group comprises a first geometric phase lens set configured to transmit or diffuse a light, and a second geometric phase lens set configured to transmit or focus the light, wherein the first geometric phase lens set comprises a first geometric phase lens, a second geometric phase lens, and a first circular polarizer provided between the first geometric phase lens and the second geometric phase lens, and wherein the second geometric phase lens set comprises a third geometric phase lens, a fourth geometric phase lens, and a second circular polarizer provided between the third geometric phase lens and the fourth geometric phase lens.

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 17, wherein D1 further teaches an optical apparatus, in at least fig. 23A-23C and ([0121-0122], [0144], [0172], [0219], [0238-0239] and [0293]); wherein the optical element group further comprises a second ¼ wave plate, a second polarization rotator, and a third ¼ wave plate provided between the first geometric phase lens set and the second geometric phase lens set.

With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 15, wherein D1 further teaches an optical apparatus, in at least fig. 23A-23C and ([0121-0122], [0144], [0172], [0219], [0238-0239] and [0293]); further comprising at least one lens configured to image a light transmitted from the optical element group.

With regard to claim 20, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 15, wherein D1 further teaches an optical apparatus, in at least fig. 23A-23C and ([0121-0122], [0144], [0172], [0219], [0238-0239] and [0293]); wherein the optical element comprises a light guide plate or a hologram optical element ([0147]).

With regard to claim 21, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with regard to claim 15, wherein D1 further teaches an optical apparatus, in at least fig. 23A-23C and ([0121-0122], [0144], [0172], [0219], [0238-0239] and [0293]); wherein the near-eye display apparatus is implemented as an eyeglasses-type virtual reality apparatus, an eyeglasses-type augmented reality apparatus, or a head-up display ([0007]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872